Title: To Benjamin Franklin from Cadwallader Colden, December 1744
From: Colden, Cadwallader
To: Franklin, Benjamin


To Mr. Franklin
Decr. 1744
The season of the year advancing in which our Correspondence from this place with New York becomes more uncertain and my eldest son going now to New York where he proposes to stay 8 or 10 days I hope you’l excuse my interrupting you in your Business which I know allows you little time for trifles or amusements. In your last you gave me hopes that you would soon be able to inform me of what sentiment Mr. Logan intertains of the Introduction to Fluxions which was submitted to his perusal. By my last I transmitted to you some thoughts of the Different Species of Matter. As these thoughts are entirely new and out of the common road of thinking I have reason not only to be apprehensive that others may not easily receive the Conceptions but that I may have imposed on my self and it is for this reason that I have submitted them to Mr. Logan and your Examination. I have allready shown it to Mr. Alexander and some steps I have made in applying these thoughts to the explanation of some phoenomina in which Philosophers have hitherto not been able to give Satisfaction. He has taken much more pains in the Examination than could have been expected in one so deeply engaged in Business and however pleasing his Sentiments may be to me I have reason to suspect that he may be biassed by favour to a very long and intimate acquaintance. You may assure your self that I think and I hope Mr. Logan will believe me in good earnest when I say that there cannot be a stronger and surer mark of Friendship than showing to me the mistakes I may have fallen into as it may prevent my exposing my weakness and Ignerance to others. Men often impose sophisms upon themselves which they can not detect without the assistance of others. If the general reasonings be found right I flatter my self you will take more pleasure in examining the application of them to particular phoenomina. As the Winter is the only time that I have leizure to apply my self to speculations I should be glad to know your Sentiments and Mr. Logans assoon as may be either to prevent my throwing away time uselessly or to encourage me to go on in the pursuit of a study which requires much time and leizure more than I can hope for in my life. I know none besides Mr. Logan, Mr. Alexander and your self in this part of the world to whos judgement I can refer any thing of this kind.
I long likewise to know what progress you make in forming your Society. If it meet with obstruction from the want of proper incouragement or otherwise I would have you attempt some other Method of proceeding in your Design for I shall be very sorry to have it entirely dropt. May you not as Printer propose to Print at certain times a Collection of such pieces on the subject of your former proposals which any shall think proper to send you and by way of Speciemen to print such papers as your friends may have communicated to you on your former proposal? For this purpose you may desire a Subscription by all persons indifferently for your Incouragement. I do not propose that every thing be printed that shall be sent. You may communcate them to the best judges with you of the several subjects on which these papers shall happen to be wrote where you are not willing entirely to trust to your own Judgement and if they be found not fit for the press you may return them with remarks or make some excuse for not publishing them. This I expect will in time produce a Society as proposed by giving men of Learning or Genius some knowledge of one another and will avoid some difficulties that allwise attend the forming of Societies in their Beginning. Three hundred Copies may be sufficient at first till it be discover’d what incouragement the undertaking meets with and such a number I cannot doubt will sell. I shall only add that as men naturally have as great a fondness for the Productions of their Mind as for those of their bodies however ill favour’d they be and bear with as much uneasiness to be deprived of the honour of such Productions as to have another assume to be the father of their Children, you must be carefull to acknowlege the receipt of every paper so as that the author may think himself secure from pyratical attempts of others.
